Taliaferro, J.
A motion to dismiss the appeal filed on the first day of the present term is made, and several grounds are stated in support of the motion.
The counsel for the appellees contend that, as the case stands now on appeal filed at the August term of this court, 1869, and is still pending in this court, the court below was without jurisdiction to grant an appeal.
This ground is well taken. See 12 Rob. Reports, 320,
It is therefore ordered that the appeal filed at the present term of this court be dismissed, at costs of the appellant.